IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

STATE FARM MUTUAL AUTOMOBILE *

INSURANCE COMPANY., et al *
v. * Civil Action No. 18-cv-1279
CARE.FREE LAND CHIROPRACTIC, *
LLC, et aI. *
MEMORANDUM

Pending before the court is defendants’ Motion to ]?ismiss Pursuant to Fed. R. Civ. P. ,.
12(b)(6), seeking dismissal of all counts of plaintiffs’ complaint. For_the reasons stated below,
the court Will grant the motion.

FACTUAL AND PROCEDURAL HISTORY

Plaintiffs are State`Farrn Mutual Automobile Insurance Company and State Farm Fire
and Casualty Cornpany (“State Farm”). Defendants are Carefree Land Chiropractic’s two offices
and its chiropractors (collectively, “Carefree”). Beginning in 2006, State Farrn reimbursed
Ca_refree for chiropractic services and treatmentsl provided to 550 patients pursuant to various
personal injury claims submitted by'the patients State Farm filed suit in this court on May 1,
2018, alleging that _Carefree had engaged in widespread fraud regarding the 550 patients for
Whorn State Farm had reimbursed Carefree from 2006 to the present

Specifically, State Farm claimed that Carefree had executed _a pervasive fraud scheme
designed to defraud State Farm of the maximum possible amount of personal injury
reimbursements., To Support this claim, State Farm alleged that the reports submitted by
Carefree in the process of treating the 550 patients revealed either that (1) Caret`ree diagnosed all

of the patients With the Same or nearly the same injuries, treated the patients in identical or nearly

 

1 While Carefree’s practice focuses on chiropractic treatments, it appears that Carefree also provides a
variety of medical, radiological, and physical therapy treatments '

identical ways, and concluded treatment with identical or nearly identical results, or (2) the
records themselves were not accurate reflections of` the diagnoses, treatments and results
rendered in each patient’s case. The high rate of similarity in the patients’ treatments revealed,
according to State Farm, a systemic fraudulent scheme intended to deprive State Farm of as
much money in insurance benefits as possible to Carefree’s advantage Additionally, State Farm
argued that the fraudulent scheme constituted 4a failure by Carefree to provide individualized
treatment to the 550 patients and/or extensive records 'f`raud, violating Carefree’s obligation of
accurate record-keeping to` its patientsl

In support of` its claim, State Farm provided its statistical analysis of all 550 patients’
records, ECF l-l, which it claimed revealed that every patient complained of either neck, upper
back, mid-back, or lower back pain, and that 86% of` the patients complained of pain in all four
regions Additionally, the analysis revealed that almost 99% of the patients for whom Carefree
claimed to have conducted an x-ray' of` the cervical spine were reported to have had a “break in
the continuity of the George’s 'Line,” ECF l-l at column N, and over 99% of` patients for whom
Carefree claimed to have conducted an x-ray of the lumbar spine were reported to have had
“pelvic unleveling [sic] causing spinal imbalance,” ECF 1-1 at column O. Overall, about 98% of
the patients received the same treatment plan. ECF 1-1 at column P.

Based on its statistical analysis of the 550 Carefree patients who had submitted claims to
State Farm, State Farm seeks nearly one and a half million dollars in damages for fraud and
unjust enrichment as well as a declaratory judgment absolving State Farm from any obligation to
reimburse any currently pending or future personal injury claims submitted by Carefree patients
On June 28, 2018, Carefree filed its motion to dismiss The`motion has been fully briefed, and

no oral argument is necessary. See Local Rule 105.6.

STANDARD OF REVIEW

To survive a motion to dismiss, the factual allegations of a complaint “must be enough to
raise a right to relief above the speculative level on the assumption that all the allegations in the
complaint are true (even if doubtful in fact).” Bell Atlantl`c Corp. v. Twombly, 550 U.S. 544,` 555
(200'7) (internal citations omitted). “To satisfy this standard,\a plaintiff need not ‘forecast’
evidence sufficient to prove the elements of the claim. However, the complaint must allege
Sufflcient facts to establish those elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir.
2012) (citation omitted). \“Thus, while a plaintiff does not need to demonstrate in a complaint
that the right to relief is ‘probable,’ the complaint must advance the plaintiffs claim ‘across the
line from conceivable to plausible.”’ Id (quoting Twombly, 550 U.S. at 570). Additionally,
although courts “must view the facts alleged in the light most favorable to the plaintiff,” they
“will not accept ‘legal conclusions couched as facts or unwarranted inferencesJ unreasonable

737

conclusions, or arguments in deciding whether a case should survive a motion to dismiss US.
ex rel. Nathcm v. Takeda Pharm. North Am., Inc., 707 F.3d 451, 455 (4th Cir. 2013)
(quoting Wag More Dogs, LLC v. Cozarr, 680 F.3d 359, 365 (4th Cir. 2012)). A court ordinarily
may consider a statute of limitations defense -on a motion to dismiss only “where the defense is
apparent from the face of the complaint.” Wright v. U.S. Postal Servz`ce, 305 F. Supp. 2d 562,
563 01 Md. 2004_),

Rule S(a) Federal Rules of Civil Procedure sets forth “liberal pleading standards,”
Erickson v. Pcirdus, 551 U.S. 89, 94 (2007), requiring plaintiffs to provide “a short and plain
statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2). This

requirement “does not require ‘detailed factual allegations,’ but it' demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iql)al, 556 U.S. 662,

 

678 (2009) (citing Twombly, 550¢‘U'.S. at 555 (internal‘ citation omitted)). A complaint that
provides “labels and conclusions” or “naked assertion[s]” without corresponding facts that
demonstrate facial plausibility of the plaintiffs claim does not satisfy Rule 8(a)(2)’s pleading
requirements Id. (internal citations omitted).

Claims of fraud involve heightened pleading requirementsl Rule 9(b) of the Federal
Rules of Civil Procedure requires a party alleging fraud to “state with particularity the
circumstances constituting fraud.” Pursuant to Rule‘ 9(b), parties should, “at a minimum,
describe the time, place, and contents of the false representations as well as the identity of the
person making the misrepresentation and what he obtained thereby. These facts are often referred
to -as the who, What, When, where, and how of the alleged lfraud."’ Bakery & Confectionary
Um`on` & Indus. Int’l Pension Fund v. Just Born II, Inc., 888 F.'3d 696, 705 (4th Cir. 2018)
(internal citation and quotation marks omitted). “Mere allegations of ‘fraud by hindsight’ will
not satisfy the requirements of Rule 9(b).” Harrison v. Westinghouse Savannah River Co., 176
F.3d 776, 784 (4th Cir. 1999) (citing Hz'llson Parl‘ners Lta'. P’sth v. Adage, Inc., 42 F.3d 204,
209 (4th Cir. 1994)). Finally, a “lack of compliance with Rule 9(b)’s pleading requirements 'is
treated as failure to state a claim under Rule 12(b)(6).” Dunn v. Borra, 369 F_3d 421, 426 (4th
Cir. 2004) (citing Harrz`son, 176 F.3d at 783 n, 5).

ANALYSIS

State Farm’s fraud claim, as well as its_ unjust enrichment claim predicated upon its fraud
claim, failed to specify with sufficient particularity the circumstances under which the alleged
fraudulent scheme operated, and thus will be dismissed for failure to satisfy Rule S(a)(Z) and
Rule 9(b) of the Federal Rules of Civil Procedure’s pleading requirements In its complaint,

State Farm alleged that Carefree had and continued to be engaged in a l.3-year-long fraudulent

th

 

scheme involving the fraudulent production of documents and/or the fraudulent treatment of
patients The complaint varied among alleging that the treatments rendered by Carefree were the
source of the alleged fraud, or that the documents Carefree produced in connection with its
treatments were fraudulent, or that some amorphous combination of the treatments and the
documents and records together constituted the- fraudulent_scheme. But State Farm’s complaint
failed to identify even one patient whose treatment was medically unnecessary based on that
patient’s injuries Similarly, the complaint failed to identify even one specific document or
record that indicated a treatment had been provided tol a patient which either was medically
unnecessary or had not been performed at all. The complaint further failed to specify which of
the 550 patients’ records or treatments were fraudulent, and which Carefree physician provided
fraudulent documentation and/or rendered fraudulent treatment for any of those 550 patients ‘
State Farms’ opposition to the motion to dismiss claimed that “each record, report and
bill generated by Defendants in support of each individual insurance claim is, itself, a false
representation,” while failing to specify if the treatment itself was fraudulent or if the records
misrepresented the treatment rendered for any or all of the 550 patients ECF 44-1 at p. 8. 'State
F arm provided no factual basis, aside from its own statistical analysis; for the court to conclude
that every single record provided by Carefree for each of the 550 patients plausibly constituted
-f`raud. Instead,‘State Farm later argued that its statistical analysis singularly “demonstrate[d] the
fraudulent nature of the records,” ECF 44-1 at p. 11, requiring the court to assume that the
statistical findings only could be explained by fraud. " In essence, State Farm argued that
Carefree’s records could not all be true, and therefore must all be false. Such an assertion, absent
any identification of a specific fraudulent treatment and/or record, fails to provide the level of

particularity required by Iqbal and Rule 8(aj(2), see, e.g., Takeda Pharm. 707 F.3d at 457

 

(affirming_ the 'district~court’s dismissal of a claim that only pled facts regarding a scheme that
could'have, with certain inferences amounted to fraud, noting that the claim FTnot only fail[ed] to

meet the particularity requirement of Rule 9(b), but also [did] not satisfy the general plausibility

standard of Iqbal.”), nor does it satisfy Rule 9(b), see ici at 456 (declining to adopt a more

lenient application of Rule 9(b) that would permit parties to plead the existence of a fraudulent
scheme that, with certain inferences plausibly could establish fraud).

The-court acknowledges that State Farm’s statistics raise an alarm, and might well be
persuasive evidence to support a finding of fraud _as to Specific instances of false claims, if any
had been identified Statistics require context, ihowever, of which none has been provided That
98% of .,the 550 patients»received the same treatment plan appears surprisingly high, for example,
j but it may be that the overwhelming majority of Carefree’s 550 patients required similar or
identical treatment plans because all had similar or.identical injuries that led-them to Seek
Carefree’s treatment in the first place.2

Other judges in this district have applied the same reasoning requiring the dismissal of
fraud claims that support only a general inference rather than specific instances of fraud. In U.S.
v. Kernan Hosp.', the court dismissed a complaint due to its “lack of specificity as to the precise
false claims at issue in this litigation,” where the complaint “generally allege[d] that [plaintiff]
developed a scheme to increase government.funding. . _but [was] silent as to the next step or link
in the False Claims Act liability mechanism.” 880 F. Supp. 2d 676, 686-87 (D. Md. 2012);7 see
also U.S. ex rel Palmierr' v. Alpharma, Inc., 928 F. Supp. 2d 840, 854-57 (D_ Md_ 2013)
(applying the Takeda interpretation of Rule .9(b)’s heightened pleading standard to a factual

scenario “strikingly similar” to the~one presented in Takeda, finding that the factual scenario at

 

2 Presumably, State Farm, based "on its performance of the statistical analysis underlying its complaint,
possesses the records for all of the allegedly fraudulent claims and therefore could have reviewed and
investigated the claims in order to assess which, if any, were fraudulent.

6

cf

 

issue also failed to satisfy Rule 9(b)). In support of its ruling, the Kernan court analogized its
case to US. ex rel. Clausen v. Lab. Co)p. ofAm., 290 F_3d 1301 (11th Cir. 2002), the same case -
relied upon by the Takeda court in its decision to require more than plausible inferences to
satisfy Rule 9(b)’s heightened pleading requirements Takeda, 707 F.3d at 456-57.

Rule 9(b)’s heightened pleading requirement also serves to afford defendants the ability
to respond fully to the claims against them by requiring pleadings to allege who said what and
when it was said. See ial at 456 (Rule 9(b)’s heightened pleading standard provides “notice to a
defendant of its alleged misconduct,” protects parties from frivolous suits eliminates n'aud cases
where all the facts are learned after discovery, and protects “defendants from harm to their
goodwill and reputation,” noting that these purposes of Rule 9(b) “are as applicable in cases
brought under the [FCA] as they are in other'fraud cases”) (quoting Harrison, 176 F.3d at 784);
Kanrsevoy v. LumenR LLC', 301 F. Supp. 577, 601 (D. Md. 2018). State Farm’s complaint failed
to provide this information It did not attribute the various allegedly fraudulent documents
records and treatments to specific physicians instead electing simply to list Carefree’s
chiropractors as defendants and allege a collective fraudulent scheme. See Harrison, 176 F.3d at
789 (affirming the district court’s dismissal of a fraud claim under the False Claims Act due to
plaintiffs failure to plead “which signature was fraudulent or unauthorized, []who perpetrated
the fraud, []or how the signature was fraudulent.”); see also My Nat. Tax & Ins. Serv., Inc. v. H
& R Block Tax Serv., Inc., 839 F. Supp. 2d 816, 819 (D. Md. 2012) (dismissing a complaint
where the plaintiff had not identified the specific person responsible for the alleged
misrepresentation); Classen Immunotherapr'es, Inc. v. Biogen IDEC, 381 F. Supp. 2d 452, 455
(D. Md. 2005) (finding that plaintiffs failure _“to delineate the particular acts of infringement

attributable to each Defendant” constituted a failure to satisfy Rule 8(a)’s pleading requirements

 

warranting dismissal of the complaint) (internal citation omitted). As a result of State Farrn’s
collective pleading, Carefree’S physicians have not received proper notice of which of their
records and/or treatments have been challenged as fraudulent, making it difficult to defend
themselves

Further, State Farm argued that, even if the court dismisses its fraud claim, its unjust
enrichment claim should proceed as a separate and independent claim for relief While parties
generally are permitted to plead claims in the alternative, f`ed. R. Civ. P. 8(d)(3)1 State Farm has
premised its unjust enrichment claim on its allegation that Carefree unlawfully obtained the
insurance payments through the scheme alleged in its fraud claim. The “unjust enrichment” at
issue in the complaint is the money Carefree received from State Farm pursuant to the alleged
fraudulent scheme For the same reasons the fraud claim must be dismissed, the unjust
enrichment claim also must be dismissed

Finally, the court will exercise its discretion to deny a declaratory judgment, because
State Farm’s request rests not only on its insufficient allegations of past fraud but also on an
apparent assumption that all future claims from Carefree patients would be false

CONCLUSION
For the reasons stated above, the court will grant Carefree’s motion to dismiss the

complaint3 A separate order follows

7 /

;,t // 8 / 65

Date Catherineé. Blake
United States District Judge

 

3 In its motion to dismiss Carefree also claims that the complaint should be dismissed because the bulk of
State Fann’s statistical analysis rested on claims that were resolved well outside of the statute of
limitations Based upon the court’s dismissal of all counts of the complaint, the court need not reach this
argument

